Citation Nr: 1134934	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims folder is with the VARO in Denver, Colorado.

In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the case at hand, the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity were granted in an October 2007 rating decision.  The Veteran's degenerative disc disease of the lumbar spine was assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010), while radiculopathy of the left and right lower extremities were each assigned 10 percent ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  The Veteran has appealed these initial disability ratings.  

Review of the evidence of record reveals that the Veteran's most recent VA examination occurred in August 2007.  The Veteran's representative has requested a new VA examination, contending that the Veteran's disabilities have increased in severity since that examination.  

The duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997). In this case, however, the Veteran's June 2011 Board hearing testimony suggests his disabilities have worsened since his August 2007 examination.

Specifically, in brief, the Veteran testified that his legs have become considerably weaker within the last year or two.  He also testified that he has had leg cramps in the last year and was told by his doctor that "sometimes nerves will do that."  This testimony suggests a possible worsening of the Veteran's service-connected radiculopathy of the left and right lower extremities.  The Veteran also testified that he walks with an altered gait, noting that he has a limp and that his shoes show an abnormal pattern of wear, which may suggest an increase in severity of his service-connected lumbar spine disability.  Based on this testimony, the Board finds that a remand for a new VA examination is warranted.

In addition, the Board notes that the most recent medical evidence of record is from December 2009.  On remand, the Veteran should be given the opportunity to submit any new medical records from the University of Colorado Hospital Authority (or from any other private medical service provider) or to fill out an appropriate authorization for VA to obtain these records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records, to include the University of Colorado Hospital Authority.  The Veteran should also be notified that he may submit these records himself.  The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

2.  The AMC should make arrangements for the Veteran to undergo a VA examination to determine the nature and extent of his service-connected degenerative disc disease of the lumbar spine.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  

The examiner should list the range of motion of the Veteran's lumbar spine in all pertinent directions.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the lumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  (If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms.)

b.  Does pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time?  (These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.)

3.  The AMC should schedule a separate neurological examination to determine the nature and extent of any radiculopathy of the left and right lower extremities.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary, including an EMG if appropriate, should be conducted.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to the following inquiry:

Please identify any findings related to the radiculopathy of the Veteran's left and right lower extremities and fully describe the extent and severity of those symptoms.  The examiner should specifically identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


